COOK, Judge
(concurring in the result):
In Part I of his opinion, Judge Fletcher bases affirmance on the failure of trial defense counsel to make specific objection to the military judge’s instruction defining reasonable doubt. At the time this case was tried (April 6, 1978, through May 19, 1978), the procedure for objecting to instructions as set forth in paragraph 73df, Manual for Courts-Martial, United States, 1969 (Revised edition), was that, where defense counsel wished a specific instruction, he was to submit it to the military judge and argue in support of it, or, in the contrary situation, argue against the instructions proposed by the military judge. In the instant case, trial defense counsel proposed a substitute instruction defining reasonable doubt essentially in terms later to be approved by United States v. Salley, 9 M.J. 189 (C.M.A.1980), and United States v. Cotten, 10 M.J. 260 (C.M.A.1981), and referred the military judge to the legal precepts supporting his request, which was all he was required to do. In my opinion, his failure to object in open court to the military judge’s instructions did not vitiate the position he had taken earlier in closed session. I, therefore, disagree with Judge Fletcher’s refusal to consider the defense challenge to the instruction given for an alleged lack of specificity. However, I concur in the disposition of the issue because I believe that this Court’s decision in United States v. Salley, supra, enunciated a new rule which changed 30 years of military practice and that such new rule should be applied prospectively only. See my separate opinion in United States v. Salley, supra at 193; see also my separate dissenting opinion in United States v. Brooks, 11 M.J. 420, 421 (C.M.A.1981).
I disagree with the principal opinion’s disposition in Part III of the second granted issue. The matter has been before the Court for a number of months, and has been briefed and argued. It deserves our consideration and resolution. See my concurring opinion in United States v. Kelley, 8 M.J. 84, 85 (C.M.A.1979). The evidentiary rule in effect at the time of trial was paragraph 137, Manual, supra. Applying that rule to the evidence of the accused’s propensity to chew on toothbrushes and other objects in times of stress, I conclude there was no abuse of discretion in the ruling of the military judge placing the evidence before the triers of fact as relevant to the merits. Paras. 53d and 57, Manual, supra; cf. Mil.R.Evid. 103.
I agree with Judge Fletcher’s disposition of the expert testimony question as set out in Part II. As to the remaining three certified issues mentioned in Part III, I have considered them in my separate opinion in United States v. Villines, 13 M.J. 46 (C.M.A.1982), and, for the reasons stated therein, conclude that the accused has no ground for relief. I, therefore, join in affirming the decision of the United States Navy Court of Military Review.